UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2010 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated September 30, 2010 (Unaudited) Common Stocks100.1% Shares Value ($) Consumer Discretionary13.0% Amazon.com 54,780 a 8,603,747 Autoliv 123,840 8,090,467 Carnival 262,040 10,012,548 CBS, Cl. B 443,390 7,032,165 Limited Brands 214,170 5,735,473 Newell Rubbermaid 398,250 7,092,832 News, Cl. A 1,303,266 17,020,654 Nordstrom 236,820 8,809,704 Omnicom Group 247,700 9,779,196 Stanley Black & Decker 92,330 5,657,982 Staples 444,080 9,290,154 Target 199,050 10,637,232 Time Warner 320,622 9,827,064 Toll Brothers 373,480 a 7,103,590 Consumer Staples10.0% Clorox 120,650 8,054,594 Energizer Holdings 125,320 a 8,425,264 Estee Lauder, Cl. A 106,960 6,763,081 PepsiCo 344,570 22,893,231 Philip Morris International 323,435 18,118,829 Procter & Gamble 350,560 21,023,083 Whole Foods Market 295,620 a 10,970,458 Energy11.6% Alpha Natural Resources 120,970 a 4,977,915 Anadarko Petroleum 174,690 9,966,065 Apache 50,590 4,945,678 Chevron 213,390 17,295,260 ENSCO, ADR 203,740 9,113,290 EOG Resources 77,500 7,205,175 Halliburton 250,252 8,275,834 Hess 161,840 9,567,981 Newfield Exploration 240,380 a 13,807,427 Occidental Petroleum 265,860 20,816,838 Valero Energy 320,410 5,610,379 Exchange Traded Funds.6% Standard & Poor's Depository Receipts S&P rust 50,630 Financial15.0% American Express 382,730 16,086,142 Bank of America 1,710,970 22,430,817 Capital One Financial 349,570 13,825,493 Comerica 140,560 5,221,804 Franklin Resources 68,440 7,316,236 Genworth Financial, Cl. A 848,230 a 10,365,371 Huntington Bancshares 911,070 5,165,767 JPMorgan Chase & Co. 582,130 22,161,689 Lincoln National 396,090 9,474,473 MetLife 257,260 9,891,647 Morgan Stanley 195,100 4,815,068 Wells Fargo & Co. 662,290 16,643,348 Health Care13.2% Allscripts Healthcare Solutions 386,430 a 7,137,362 AmerisourceBergen 217,040 6,654,446 Amylin Pharmaceuticals 546,290 a 11,390,146 CIGNA 292,360 10,460,641 Covidien 160,665 6,457,126 Dendreon 122,790 a 5,056,492 Emergency Medical Services, Cl. A 91,040 a 4,847,880 Gilead Sciences 200,020 a 7,122,712 Hospira 112,690 a 6,424,457 Human Genome Sciences 419,800 a 12,505,842 King Pharmaceuticals 527,000 a 5,248,920 Pfizer 1,610,560 27,653,315 St. Jude Medical 123,170 a 4,845,508 Thermo Fisher Scientific 98,000 a 4,692,240 Zimmer Holdings 122,300 a 6,399,959 Industrial10.8% AMR 311,750 a 1,954,673 Caterpillar 208,280 16,387,470 Cummins 119,440 10,818,875 Dover 257,900 13,464,959 General Electric 468,420 7,611,825 Ingersoll-Rand 133,910 4,781,926 KBR 112,329 2,767,787 Norfolk Southern 243,470 14,488,900 Raytheon 210,030 9,600,471 Textron 401,300 8,250,728 Tyco International 355,415 13,054,393 Information Technology15.8% Apple 121,216 a 34,395,040 Cisco Systems 824,313 a 18,052,455 EMC 539,730 a 10,961,916 Google, Cl. A 38,143 a 20,055,208 Informatica 269,450 a 10,349,575 International Business Machines 184,640 24,767,610 Oracle 624,608 16,770,725 Salesforce.com 81,760 a 9,140,768 VMware, Cl. A 84,435 a 7,171,909 Materials1.7% CF Industries Holdings 59,470 5,679,385 E.I. du Pont de Nemours & Co. 241,390 10,770,822 Telecommunication Services3.5% AT&T 886,640 25,357,904 Verizon Communications 237,480 7,739,473 Telecommunications1.1% QUALCOMM 232,160 Utilities3.8% American Electric Power 184,870 6,697,840 Entergy 100,400 7,683,612 NextEra Energy 180,180 9,799,990 Public Service Enterprise Group 375,880 12,434,110 Total Common Stocks (cost $813,573,307) Limited Partnership Interests.0% Consumer Discretionary.0% SK Equity Fund, LP a,c Health Care.0% Galen Partners II, LP a,c Total Limited Partnership Interests (cost $825,919) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $273,000) 273,000 b Total Investments (cost $814,672,226) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. c Securities restricted as to public resale. Investment in restricted securities with aggregate market value of $160,204 representing 0.01% of net assets (see below). Acquisition Net Issuer Date Cost ($) Assets (%) Valuation ($)+ Galen Partners II, LP 5/1/96-1/3/97 442,626 .00 60,204 SK Equity Fund, LP 3/8/95-9/18/96 + The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $814,672,226. Net unrealized appreciation on investments was $145,842,879 of which $164,653,984 related to appreciated investment securities and $18,811,105 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology Financial Health Care Consumer Discretionary Energy Industrial Consumer Staples Utilities Telecommunication Services Materials Telecommunications Exchange Traded Funds .6 Short-Term/Money Market Investments 0 Corporate Bonds 0  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Level 2 - Other Level 3 -Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 937,099,742 - - Equity Securities - Foreign+ 17,203,757 - - Limited Partnership Interests - - 160,204 Mutual Funds/Exchange Traded Funds 6,051,402 - - + See Statement of Investments for industry classification. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Limited Partnership Interests Balance as of 12/31/2009 89,067 Realized gain (loss) - Change in unrealized appreciation 71,137 (depreciation) Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of 9/30/2010 160,204 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 By: /s/ James Windels James Windels Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
